 1   M. ELIZABETH DAY (SBN 177125)                        DARIN W. SNYDER (S.B. #136003)
     eday@feinday.com                                     dsnyder@omm.com
 2   DAVID ALBERTI (SBN 220265)                           LUANN L. SIMMONS (S.B. #203526)
     dalberti@feinday.com                                 lsimmons@omm.com
 3   MARC BELLOLI (SBN 244290)                            DAVID ALMELING (S.B. #235449)
     mbelloli@feinday.com                                 dalmeling@omm.com
 4   FEINBERG DAY ALBERTI LIM & BELLOLI                   MELODY DRUMMOND HANSEN (S.B.
     LLP                                                  #278786)
 5   1600 El Camino Real, Suite 280                       mdrummondhansen@omm.com
     Menlo Park, CA 94025                                 MARK LIANG (S.B. #278487)
 6   Tel: 650.618.4360                                    mliang@omm.com
     Fax: 650.618.4368                                    BILL TRAC (S.B. #281437)
 7                                                        btrac@omm.com
     HAO NI (pro hac vice)                                O’MELVENY & MYERS LLP
 8   hni@nilawfirm.com                                    Two Embarcadero Center, 28th Floor
     NI, WANG & MASSAND, PLLC                             San Francisco, California 94111-3823
 9   8140 Walnut Hill Lane, Suite 500                     Tel: (415) 984-8700
     Dallas, TX 75231 Telephone: (972) 331-4600           Facsimile: (415) 984-8701
10   Facsimile: (972) 314-0900
     Attorneys for Plaintiff                              Attorneys for Defendant
11                                                        GOOGLE LLC
     HYPERMEDIA NAVIGATION LLC
12

13                               UNITED STATES DISTRICT COURT
14                           NORTHERN DISTRICT OF CALIFORNIA
15                                       OAKLAND DIVISION
16

17   HYPERMEDIA NAVIGATION LLC,                           Case No. 4:18-cv-06137-HSG
18                         Plaintiff,                     STIPULATION AND [PROPOSED]
                                                          ORDER TO EXTEND DEADLINE FOR
19          v.                                            PLAINTIFF TO FILE ANY FURTHER
                                                          AMENDED COMPLAINT
20   GOOGLE LLC,
21                         Defendant.
22

23          Under the Court’s Order Granting Defendant Google LLC’s (“Google”) Motion to Dismiss
24   Claims for Induced and Willful Infringement (ECF No. 47), Plaintiff Hypermedia Navigation LLC
25   (“Hypermedia”) must file any further amended complaint on or before April 30, 2019.
26          Pursuant to Civil L.R. 6-2 and 7-12, the parties have agreed to jointly request a three-week
27   extension of the deadline for Hypermedia’s Second Amended Complaint to May 20, 2019.
28                                                              STIPULATION AND [PROPOSED] ORDER
                                                    -1-                      TO EXTEND DEADLINE
                                                                              NO. 4:18-CV-06137-HSG
 1          On April 12, 2019, Hypermedia served discovery requests seeking information regarding
 2   Google’s pre-suit communications with non-party Yahoo!. Google’s responses to these requests
 3   are not due until May 13, 2019, two weeks after the current April 30, 2019 deadline for
 4   Hypermedia’s Second Amended Complaint. The parties make this request for extension to allow
 5   Hypermedia an opportunity to review Google’s discovery responses before filing its Second
 6   Amended Complaint, which the parties agree would promote efficiency.
 7          There have been no previous requests for extensions with respect to the deadline for
 8   Hypermedia’s Second Amended Complaint and the requested three-week extension of this deadline
 9   would not alter the schedule for the rest of the case or any additional deadlines in the case schedule.
10          The parties therefore respectfully request that the Court modify the schedule to change the
11   deadline for Hypermedia to file a Second Amended Complaint to May 20, 2019.
12

13

14                                                       Respectfully submitted,
     Dated: April 19, 2019                               NI, WANG & MASSAND, PLLC
15

16
                                                         By:    /s/ Hao Ni
17                                                               Hao Ni
18                                                       Attorney for Plaintiff
                                                         HYPERMEDIA NAVIGATION LLC
19

20   Dated: April 19, 2019                               O’MELVENY & MYERS LLP
21

22                                                              /s/ Mark Liang
                                                                 Mark Liang
23
                                                        Attorneys for Defendant
24                                                      GOOGLE LLC
25

26

27

28                                                                 STIPULATION AND [PROPOSED] ORDER
                                                      -2-                       TO EXTEND DEADLINE
                                                                                 NO. 4:18-CV-06137-HSG
 1                                      FILER’S ATTESTATION
 2          Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I, Mark Liang, attest that

 3   concurrence in the filing of this document has been obtained.

 4   Dated: April 19, 2019                                 /s/ Mark Liang
                                                           Mark Liang
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                STIPULATION AND [PROPOSED] ORDER
                                                     -3-                       TO EXTEND DEADLINE
                                                                                NO. 4:18-CV-06137-HSG
 1                                   ORDER
 2         PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3

 4   DATED: 4/22/2019
            April __, 2019
                                The Honorable Haywood S. Gilliam, Jr.
 5                              United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                  STIPULATION AND [PROPOSED] ORDER
                                        -4-                      TO EXTEND DEADLINE
                                                                  NO. 4:18-CV-06137-HSG
